Citation Nr: 0906311	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for allergic fungal 
sinusitis. 

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to service connection for diplopia, secondary 
to allergic fungal sinusitis.

4.  Entitlement to service connection for a left ankle 
disability, claimed as residuals of a left ankle injury. 
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 17, 1997 to 
February 13, 1998, February 7, 2003 to April 21, 2004, and 
from June 26, 2005 to November 17, 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, the veteran requested a travel board 
hearing.  A hearing was subsequently scheduled for him in 
October 2007.  However, the veteran failed to appear for that 
hearing.  A postponement was not requested or granted.  The 
veteran has not asserted any good cause for missing the 
hearing or requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2008).  

The issues of service connection for allergic fungal 
sinusitis, migraine headaches, and diplopia are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not have a left ankle disability related to 
service. 




CONCLUSION OF LAW

A Left ankle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In light of the Board's 
denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to him under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

The Veteran essentially contends that he currently has 
residuals of a left ankle injury incurred during service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

In this case, there is no current evidence of a left ankle 
disability or any current residuals of an injury.  VA 
afforded the Veteran an examination in November 2004.  Upon 
examination of the Veteran, the examiner noted that the ankle 
was non-tender without swelling, erythema, warmth, or 
apparent varus or valgus angulation.  Left ankle range of 
motion plantar and dorsiflexion was a continuum of 45 degrees 
and non-painful; after repetitive motion, it was 45 degrees 
and non-painful.  X-rays of the left ankle revealed a normal 
examination without bony, joint, or soft tissue abnormality 
identified.  The examiner noted a diagnosis of history of 
bilateral ankle injury with residuals as described in the 
examination report.  (The Board notes that report included 
examination of the right ankle).  Based on the evidence, the 
Board finds that there is no evidence of residuals of a left 
ankle disability.  Congress has specifically limited 
entitlement to service- connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for residuals of a left ankle disability is not 
warranted.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has residuals of a left ankle disability related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a left ankle disability, claimed as 
residuals of a left ankle injury, is denied. 
	

REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran essentially contends that he has allergic fungal 
sinusitis related to service.  He currently has allergic 
fungal sinusitis as noted throughout the record and most 
recently in the December 2004 VA examination report.  
Additionally, service treatment records show that in January 
1998, the Veteran complained of sinus congestion and 
headaches.  The Veteran also indicated during service that he 
had seasonal hay fever.  In October 2002, an allergy to dust 
was noted and in March 2004, he was written a prescription 
for acute dust.  Additionally, the Veteran's fellow service 
members submitted statements on his behalf indicating that he 
had daily sinus problems and headaches during service.  While 
the Veteran was afforded examinations for his sinus 
disability, none of the examination reports addressed the 
relationship of his current disability to the notations of 
sinus congestion and allergies in service.  On remand, he 
should be afforded such an examination.  

The record shows that the Veteran has headaches due to his 
sinus problems.  Also, the Veteran seeks service connection 
for diplopia as secondary to allergic fungal sinusitis.  The 
law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, the 
Veteran's claims for migraine headaches and diplopia are 
dependent on the adjudication of his claim for service 
connection for allergic fungal sinusitis.  Thus, adjudication 
of the claims for service connection for migraine headaches 
and diplopia will be held in abeyance pending further 
development and adjudication of the veteran's claim for 
service connection for sinus fungal sinusitis.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a VA examination to determine the 
nature and etiology of his allergic 
fungal sinusitis.  The claims folder, 
to include a copy of this Remand, must 
be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that allergic 
fungal sinusitis is related to service, 
to include the in-service notations of 
sinus and allergy problems cited above.  
If so, does the Veteran have chronic 
disability exhibited by headaches 
and/or diplopia that were caused by or 
permanently increased in severity due 
to the allergic fungal sinusitis.  The 
examiner should also address the 
Veteran's and his fellow service 
members' statements as to his problems 
with his sinuses and headaches during 
service.  The rationale for all 
opinions expressed must also be 
provided.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
service connection claims for allergic 
fungal sinusitis, migraine headaches, 
and diplopia, secondary to allergic 
fungal sinusitis.  If action remains 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


